374 F. Supp. 2d 1351 (2005)
In re PLASTICS ADDITIVES ANTITRUST LITIGATION (NO. II)
No. MDL 1684.
Judicial Panel on Multidistrict Litigation.
June 16, 2005.
*1352 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL[*] and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the eight actions listed on the attached Schedule A and pending in two districts as follows: seven now consolidated actions in the Eastern District of Pennsylvania and one action in the Northern District of Ohio. Eleven companies that are among the defendants in these actions move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Eastern District of Pennsylvania.[1] The plaintiff in the Northern District of Ohio action has stipulated to Section 1407 transfer, and moving defendants state that they are authorized to report that the plaintiffs in the seven consolidated Pennsylvania actions do not oppose the transfer motion.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. Each of the actions now before the Panel is brought under the Sherman Act to recover for violations arising in the context of an alleged conspiracy to fix the price of plastics additives (substances that have been defined, generally, as heat stabilizers, impact modifiers, and processing aids used in the manufacture of plastics). Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
In concluding that the Eastern District of Pennsylvania is an appropriate forum for this docket, we note that the district i) is where the first filed and most advanced actions are pending, and ii) is not opposed by any party.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending in the Northern District of Ohio is transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Legrome D. Davis for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
MDL-1684  In re Plastics Additives Antitrust Litigation (No. II)
Northern District of Ohio
Polyone Corp. v. Akzo Nobel, NV, et al., C.A. No. 5:04-2554
*1353 Eastern District of Pennsylvania
Gitto/Global Corp. v. Rohm & Haas Co., et al., C.A. No. 2:03-2038
Isaac Industries, Inc. v. Rohm & Haas Co., et al., C.A. No. 2:03-2225
Polyvel, Inc. v. Rohm & Haas Co., et al., C.A. No. 2:03-2262
Newline Colors, Inc. v. Rohm & Haas Co., et al., C.A. No. 2:03-2368
Crane Group Co., et al. v. Rohm & Haas Co., et al., C.A. No. 2:03-2516
Surprise Plastics, Inc. v. Akzo Nobel N.V., et al., C.A. No. 2:03-2922
Ex-Tech Plastics, Inc. v. Rohm & Haas Co., et al., C.A. No. 2:03-2959
NOTES
[*]   Judge Vratil took no part in the disposition of this matter.
[1]  Movants are Akzo Nobel Chemicals, Inc.; Akzo Nobel Inc.; Arkema, Inc.; Arkema SA; Metco North America, Inc.; Baerlocher USA, LLC; Crompton Corp.; Ferro Corp.; Kreha Corp. of America; Mitsubishi Rayon America, Inc.; and Rohm and Haas Co.